DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	According to the Amendment, filed 20 July 2021, the status of the claims is as follows:
Claims 1 and 8 are currently amended;
Claims 2-7 and 9-15 are as originally filed; and 
Claim 16 is new.
Response to Arguments
3.	Applicant’s arguments, see Remarks, p. 6, filed 20 July 2021, with respect to the rejection of claims 1-15 under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism, have been fully considered, and are persuasive in view of the Amendment, filed 20 July 2021.  The rejection of claims 1-15 has been withdrawn.
4.	Applicant’s arguments, see Remarks, pp. 7-9, filed 20 July 2021, with respect to the rejection of claims 1-15 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pologe, U.S. Patent No. 5,335,659 A (“Pologe”), in view of Martin et al., U.S. Patent Application Publication No. 2006/0042631 A1 (“Martin”), have been fully considered, and are persuasive in view of the Amendment, filed 20 July 2021.  The rejection of claims 1-15 has been withdrawn.  

Reasons for Allowance
5.	Claims 1-16 are allowed.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        10/20/2021